DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 09 June 2022 has been entered.
Disposition of claims:
	Claims 1-3 have been amended.
	Claim 8 is cancelled.
	Claims 1-7 and 9-21 are pending.
The amendment to claim 1 has overcome the rejection of claims 1, 4, 6, 9-10, and 20-21 under 35 U.S.C. 102(a)(1) as being anticipated by Pabst et al. (“The New and Simple 'LEGO' System: Its Application for the Synthesis of 6-Oligopyridyl-1,5,12-triazatriphenylenes” Tetrahedron Letters, vol. 39 (1998) pp. 8822-8828.) (hereafter “Pabst”) set forth in the last Office action. The rejections have been withdrawn. 
The amendment to claim 1 has overcome the rejection of claims 1, 4, 9-10, and 20-21 under 35 U.S.C. 102(a)(1) as being anticipated by Zou et al. (“Mono- and bi-nuclear ruthenium(II) complexes containing a new asymmetric ligand 3-(pyrazin-2-yl)-as-triazino[5,6-f ]1,10- phenanthroline: synthesis, characterization and DNA-binding properties”, J. Chem. Soc., Dalton Trans. (1999) pp. 1423-1428.) (hereafter “Zou”) set forth in the last Office action. The rejections have been withdrawn.
The amendment to claim 1 has overcome the rejection of claims 1, 4, 9-10, and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (US 2009/0115316 A1) (hereafter “Zheng”) set forth in the last Office action. The rejections have been withdrawn.
The amendment to claim 1 has overcome the rejection of claims 1, 4, 6, 9-10, and 20-21 under 35 U.S.C. 102(a)(1) as being anticipated by Bunev et al. (“SYNTHESIS OF NOVEL [1,2,4]TRIAZINO[5,6-f]-1,10-PHENANTHROLINES BASED ON THE AZOLYL-1-CARBOXAMIDRAZONES”, Chemistry of Heterocyclic Compounds, Vol. 48 (2013) pp. 1728-1730.) (hereafter “Bunev”) set forth in the last Office action. The rejections have been withdrawn.
The amendment to claim 1 has overcome the rejection of claims 1, 4, 7, 9-10, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (“Synthesis, characterization and biological evaluation of mixed-ligand ruthenium(II) complexes for photodynamic therapy”, Dalton Transactions, Vol. 44 (2015) pp. 17335-17345.) (hereafter “Huang”) set forth in the last Office action. The rejections have been withdrawn.
The amendment to claim 1 has overcome the rejection of claims 1, 4, 9-10, and 20-21 under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN 106496281—machine translation relied upon) (hereafter “Chen”) set forth in the last Office action. The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) the rejection of claims 1, 4, 6, 9-10, and 20-21 under 35 U.S.C. 102(a)(1) as being anticipated by Pabst et al. (“The New and Simple 'LEGO' System: Its Application for the Synthesis of 6-Oligopyridyl-1,5,12-triazatriphenylenes” Tetrahedron Letters, vol. 39 (1998) pp. 8822-8828.) (hereafter “Pabst”) set forth in the last Office action have been considered but are moot because the rejections have been withdrawn.

Applicant’s arguments with respect to claim(s) the rejection of claims 1, 4, 9-10, and 20-21 under 35 U.S.C. 102(a)(1) as being anticipated by Zou et al. (“Mono- and bi-nuclear ruthenium(II) complexes containing a new asymmetric ligand 3-(pyrazin-2-yl)-as-triazino[5,6-f ]1,10- phenanthroline: synthesis, characterization and DNA-binding properties”, J. Chem. Soc., Dalton Trans. (1999) pp. 1423-1428.) (hereafter “Zou”) set forth in the last Office action have been considered but are moot because the rejections have been withdrawn.

Applicant’s arguments with respect to claim(s) the rejection of claims 1, 4, 9-10, and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (US 2009/0115316 A1) (hereafter “Zheng”) set forth in the last Office action have been considered but are moot because the rejections have been withdrawn.

Applicant’s arguments with respect to claim(s) the rejection of claims 1, 4, 6, 9-10, and 20-21 under 35 U.S.C. 102(a)(1) as being anticipated by Bunev et al. (“SYNTHESIS OF NOVEL [1,2,4]TRIAZINO[5,6-f]-1,10-PHENANTHROLINES BASED ON THE AZOLYL-1-CARBOXAMIDRAZONES”, Chemistry of Heterocyclic Compounds, Vol. 48 (2013) pp. 1728-1730.) (hereafter “Bunev”) set forth in the last Office action have been considered but are moot because the rejections have been withdrawn.

Applicant’s arguments with respect to claim(s) the rejection of claims 1, 4, 7, 9-10, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (“Synthesis, characterization and biological evaluation of mixed-ligand ruthenium(II) complexes for photodynamic therapy”, Dalton Transactions, Vol. 44 (2015) pp. 17335-17345.) (hereafter “Huang”) set forth in the last Office action have been considered but are moot because the rejections have been withdrawn.

Applicant’s arguments with respect to claim(s) the rejection of claims 1, 4, 9-10, and 20-21 under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN 106496281—machine translation relied upon) (hereafter “Chen”) set forth in the last Office action have been considered but are moot because the rejections have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott E. Allen on 7 July 2022.

The application has been amended as follows: 

1.	(Proposed amendment) A compound of Formula I:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, Formula I;
wherein ring A, ring B, and ring C are independently a 5-membered aromatic ring or a 
6-membered aromatic ring;
R1, R2, and R3 represent mono to the maximum allowable substitution, or no substitution;
Y is selected from O, S, Se, NRN, or a direct bond;
R1, R2, and R3 are each independently selected from the group consisting of hydrogen, deuterium, halide, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carbonyl, carboxylic acids, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof; or any two adjacent R1, R2, and R3 can join together to form a ring; or if Y is a direct bond, then a proximate R2 and R3 can join to form a ring, provided that when R2 and R3 join to form a ring, then R1 does not comprise a triazine ring; and 
	RN is selected from the group consisting of hydrogen, deuterium, fluorine, alkyl, cycloalkyl, heteroalkyl, alkenyl, aryl, heteroaryl, and combinations thereof,
	wherein the compound is not incorporated into a polymer;
provided that when Y is a direct bond, and R2 and R3 represent no substitution, then at least one of B and C is a heteroaromatic ring and ring A does not represent aza-phenanthrene, unsubstituted pyrazine, unsubstituted imidazole, unsubstituted benzimidazole, unsubstituted thiophene, unsubstituted phenyl, unsubstituted pyrimidine, unsubstituted pyridazine, pyridine, thiazole, or isoquinoline;
provided that when ring A represents pyrazine, R1 represents mono to tri-substitution and at least one R1 is not hydrogen; and
further provided that when Y is a direct bond and each of R2 and R3 represent mono-substitution, then neither R2 nor R3 is halide.

11.	(Currently Amended) The compound of claim 1, wherein the rings B and C are a structure of Formula A, Formula B, Formula C, or Formula D,

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, or 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

wherein Y is a single bond, the hash line represents the bond between adjacent carbon atoms of the 1,2,4-triazine ring, and * indicates point attachment to nitrogen atoms of the 1, 2, 4 triazine ring; and 
each W is independently selected from the group consisting of O, S. NRN, and CR’R”, wherein R’ and R” are independently selected from the group consisting of deuterium, fluorine, alkyl, cycloalkyl, alkoxy, aryloxy, amino, silyl, aryl, heteroaryl, and combinations thereof, or R’ and R” can join to form a ring.

Allowable Subject Matter
Claim 1-7 and 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As outlined in paragraphs 14-22 of the Office action of 06 October 2021, Chebotareva et al. (US 2010/0249349 A1) (hereafter “Chebotareva”) is a representation of the closest prior art. Claims 13 and 17 now require that the compound having the structure of the instant Formula I cannot be a polymer. The compounds of Chebotareva are polymers. Neither Chebotareva nor the prior art teach modifying the compounds of Chebotareva to not be polymers.
In sum, claims 1-7 and 9-21 are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786